Case: 08-11153 Document: 00511276308 Page: 1 Date Filed: 10/27/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 27, 2010
                                     No. 08-11153
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

REZA VAFAIYAN

                                                   Plaintiff-Appellant

v.

CITY OF WICHITA FALLS, TEXAS; NORTH TEXAS DRUG TASK FORCE;
BOBBY DILBECK; CHRISTOPHER L TAYLOR; NFN LOVE, Officer; JOHN
SPRAGINS; MARK BALL, Sergeant; WICHITA COUNTY SHERIFF
DEPARTMENT; JIM WHITEHEAD; TOM CALLAHAM, Wichita County
Sheriff; DARRON LIEKER

                                                   Defendants-Appellees


                    Appeal from the United States District Court
                         for the Northern District of Texas
                               USDC No. 7:06-CV-69


Before JONES, Chief Judge, and JOLLY and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Reza Vafaiyan, Texas prisoner # 1361129, is serving a life sentence for a
money laundering conviction.           In 2007, Vafaiyan filed a 42 U.S.C. § 1983
complaint against numerous state officials relating to his arrest and
incarceration.     The district court ordered Vafaiyan to respond to a motion


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 08-11153 Document: 00511276308 Page: 2 Date Filed: 10/27/2010

                                   No. 08-11153

pursuant to Rule 7(a) of the Federal Rules of Civil Procedure to provide more
factual information regarding his allegations of misconduct. The court granted
Vafaiyan one extension of time. However, Vafaiyan failed to file a timely reply,
and the court dismissed the action for want of prosecution. More than one year
later, Vafaiyan filed a motion pursuant to Rule 60(b) seeking reconsideration of
the judgment on grounds of excusable neglect. The court denied that motion.
Vafaiyan filed a second motion seeking reconsideration or findings and
conclusions with respect to the denial of the first motion. The court denied the
second motion. Vafaiyan now appeals.
      Because Vafaiyan’s notice of appeal was untimely as to the underlying
order of dismissal, we review only the denials of the postjudgment motions. See
Halicki v. La. Casino Cruises, Inc., 151 F.3d 465, 470 (5th Cir. 1998). Our
review is for abuse of discretion. See Edward H. Bohlin Co. v. Banning Co.,
6 F.3d 350, 353 (5th Cir. 1993).
      Vafaiyan claims inadvertence and excusable neglect for failure to comply
with the Rule 7(a) order, asserting that he was proceeding pro se, had difficulty
with the English language, lacked access to a law library due to being moved to
several units and placement in administrative segregation, a mail delay, lack of
writing materials, and health problems. Thus, he contends, he was entitled to
relief for excusable neglect under Rule 60(b).
      We find no abuse of discretion. First, a Rule 60(b)(1) motion based on
excusable neglect must be filed within one year of entry of the judgment or order.
F ED. R. C IV. P. 60(c).   Vafaiyan’s first motion was filed at the earliest on
August 28, 2008, more than one year after entry of the dismissal order. On that
basis alone, the district court did not abuse its discretion. In addition, Vafaiyan
has not demonstrated grounds for relief. The Rule 7(a) motion sought factual
information, asking Vafaiyan to specify what the defendants conspired to do and
the identity of each defendant engaged in the specific acts that he had alleged
in his complaint.     Vafaiyan has not shown how he was prevented from

                                         2
    Case: 08-11153 Document: 00511276308 Page: 3 Date Filed: 10/27/2010

                                  No. 08-11153

responding. Even pro se litigants must comply with procedural rules, Birl v.
Estelle, 660 F.2d 592, 593 (5th Cir. 1981), and ignorance of the law is not a basis
for Rule 60(b)(1) relief. Edward H. Bohlin Co. v. Banning Co., 6 F.3d 350, 357
(5th Cir. 1993). To the extent that Vafaiyan’s motion might fall under Rule
60(b)(6), which requires a showing of extraordinary circumstances, Vafaiyan’s
arguments likewise fail. See Hess v. Cockrell, 281 F.3d 212, 216 (5th Cir. 2002).
In sum, we cannot say that the district court’s denial of Vafaiyan’s first motion
was “so unwarranted as to constitute an abuse of discretion.” Seven Elves, Inc.
v. Eskenazi, 635 F.2d 396, 402 (5th Cir. 1981). As Vafaiyan’s second motion did
not raise any different grounds, the district court likewise did not err by denying
it. See Templet v. HydroChem Inc., 364 F.3d 473, 479 (5th Cir. 2004); Latham
v. Wells Fargo Bank, N.A., 987 F.2d 1199, 1203-04 (5th Cir. 1993).
      We also find no error in the district court’s failure to provide reasons. See
F ED. R. C IV. P. 52(a)(3), (b). To the extent that Vafaiyan complains about the
lack of appointed counsel, that issue was not encompassed in the postjudgment
motions and, in any case, Vafaiyan showed no exceptional circumstances that
would warrant the appointment of counsel. See Richardson v. Henry, 902 F.2d
414, 417 (5th Cir. 1990). We do not address any arguments by Vafaiayan
regarding the merits of his § 1983 claims against the defendants as they are not
properly before the court.
      The judgment of the district court is AFFIRMED.




                                        3